Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 remain for examination. Applicant's arguments filed on 09/23/2021 have been fully considered and are not persuasive. The rejections have been redrawn and the prosecution has been reopened. Accordingly, this action has been made non-final. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention Desai (U.S. Patent 10552823 B1).

As to claim 1, Desai teaches a method of activating a one-time password (OTP) at an authorized wireless subscriber terminal, the method comprising: receiving a secure request from a first wireless subscriber terminal (Desai Col. 7-8 Lines 65-67 and 1-8 ) [In response to the user requesting a transaction, the transaction server 130 sends a request (via networks 120) to the security server requesting that a one-time password be generated for authenticating the user and that the mobile device be authenticated]; transmitting a message to the first wireless subscriber terminal, wherein the message includes a hyperlink for establishing a communication channel with a mobile number identification entity (Desai Col. 8 Lines 8-10) [Such requests can be in the form of a request that an authentication hyperlink be sent from the server 140 to the mobile device] (Col. 8 lines 13-16) [At step 314, the security server sends the authentication hyperlink to the mobile device via the out-of-band communications channel 145 (e.g., via SMS text message)]; receiving a phone number associated with the secure request from the mobile number identification entity (Desai Col. 8 Lines 11-13) [step 312, with the mobile device identified by a user ID associated with the mobile device, such as the mobile device phone number]; determining that the phone number associated with the secure request matches a phone number of the authorized wireless subscriber terminal (Col. 8 lines 31-35) [The security server then accesses the mobile device ID database 152 to access the valid/correct mobile ID for the mobile device 110, step 330, and compares that valid/correct mobile ID to the mobile ID received from the mobile device, step 332.]; and in response to determining the match, causing the OTP to be displayed on the first wireless subscriber terminal (Col. 8 lines 35-39) [If the mobile IDs match, step 334, the security server 140 authenticates the mobile device, step 336, and then generates a one-time password, step 340, to be sent to the mobile device 110 and the transaction server 130]
As to claim 2, Desai teaches wherein the phone number associated with the secure request is determined (Col. 8 lines 31-35) [The security server then accesses the mobile device ID database 152 to access the valid/correct mobile ID for the mobile device 110, step 330, and compares that valid/correct mobile ID to the mobile ID received from the mobile device, step 332.] based on information included in data traffic from the first wireless subscriber terminal to the mobile number identification entity via the communication channel (Col. 7 lines 3-39) [the enrollment process may occur when a user is invited by a bank or other institution maintaining the transaction server 130 to register/enroll a mobile device for online banking. Initially, at step 210, transaction server 130 receives at enrollment request from the user either from the mobile device 110 or from another computing device of the user (e.g., a personal computer, laptop, etc.). As part of the enrollment, the user would provide personal information of the user, to the extent not already maintained at the server 130, (such as a mobile telephone number, account holder name, account number(s), and other information needed to identify and authenticate (with trust) the user (social security number, address, account password, etc.). At step 212, the server 130 requests the IMSI (or other unique mobile ID) from the mobile device. This information is typically not known to or accessed by the user of the mobile device, but may be accomplished by invoking utility software (e.g., mobile device management code) commonly resident on the mobile device (prior to issuance to a customer/user),]


As to claim 3, Desai teaches wherein the communication channel is established in response to a user selection on the first wireless subscriber terminal of the hyperlink (Col. 3 lines 10-38) [the IMSI is retrieved from the SIM in response to the user selecting a hyperlink provided to the mobile device]

As to claim 4, Desai teaches wherein the message further includes the OTP (Desai Col. 7-8 Lines 65-67 and 1-8) [In response to the user requesting a transaction, the transaction server 130 sends a request (via networks 120) to the security server requesting that a one-time password be generated for authenticating the user and that the mobile device be authenticated]

As to claim 5, Desai teaches wherein causing the OTP to be displayed by the first wireless subscriber terminal comprises transmitting an instruction to a web browser running on the first wireless subscriber terminal (Col. 9 lines 45-65) [In embodiments where the hyperlink launches (via the browser on the phone) a transaction app used for accessing the mobile ID, the URL scheme of the hyperlink is illustrated as “TRANSAPP,” which is the name of the transaction app and is used by the browser of the mobile device 110 to open that app]

As to claim 6, Desai teaches wherein causing the OTP to be displayed by the first wireless subscriber terminal comprises transmitting the OTP in response to determining that the phone number associated with the secure request matches the phone number of the authorized wireless subscriber terminal (Col. 8 lines 35-39) [If the mobile IDs match, step 334, the security server 140 authenticates the mobile device, step 336, and then generates a one-time password, step 340, to be sent to the mobile device 110 and the transaction server 130]

As to claim 7, Desai teaches wherein the phone number associated with the secure request is received from the mobile number identification entity after the first wireless subscriber terminal communicates with the mobile number identification entity (Desai Col. 8 Lines 11-13) [step 312, with the mobile device identified by a user ID associated with the mobile device, such as the mobile device phone number]  

As to claim 8, Desai teaches wherein the phone number of the authorized wireless subscriber terminal (Desai Col. 8 Lines 11-13) [step 312, with the mobile device identified by a user ID associated with the mobile device, such as the mobile device phone number] is a mobile directory number uniquely associated with the authorized wireless subscriber terminal (Desai Col. 3 Lines 39-57) [a mobile device to which a one-time password may be sent is examined for a unique mobile ID, such as international mobile subscriber identity (IMSI) data that is stored at a subscriber identification module (SIM) in the mobile device.] (Col. 4 Lines 7-15) [messages between a security server and a mobile device can confirm that the mobile device is associated with a unique mobile ID (phone number, IMSI, IMEI, etc.) that matches a mobile ID known to the entity (e.g., a bank) with whom the user is attempting a transaction.]

As to claim 9, claim 9 recite the claimed that contain similar limitations as claim 1; therefore, it is are rejected under the same rationale.

As to claim 10, Desai teaches wherein the information included in the data traffic from the first wireless subscriber terminal is Internet Protocol address information (Desai Fig. 1, Col. 4 Lines 45-60) [the networks 120 may include a wireless service network 122 (operated by a wireless service provider for wireless communications with mobile devices) a public network, such as the Internet, note: inherently the network of Desai uses IP protocol for communication]

As to claim 11, Desai teaches wherein determining the phone number for the first wireless subscriber terminal comprises: querying a mobile carrier associated with the first wireless subscriber terminal; and receiving the phone number for the first wireless subscriber terminal from the mobile carrier (Desai Fig. 7, Col. 10 Lines 45-54) [The security server then requests that an SMS text message be sent from the mobile carrier to the user mobile device at step 614, with an SMS request message 714. The SMS request message includes the phone number provided to the security server by the transaction server and an authentication URL (directed to a site at the security server) which will be used to provide a link for selection/activation by the user. At step 620, the mobile carrier sends to the mobile device, at the user's phone number provided via the security server, an SMS text message 716 that includes the authentication link]

As to claim 12, claim 12 recite the claimed that contain similar limitations as claim 4; therefore, it is are rejected under the same rationale.

As to claim 13, claim 13 recite the claimed that contain similar limitations as claim 5; therefore, it is are rejected under the same rationale.

As to claim 14, claim 14 recite the claimed that contain similar limitations as claim 6; therefore, it is are rejected under the same rationale.

As to claim 15, claim 15 recite the claimed that contain similar limitations as claim 8; therefore, it is are rejected under the same rationale.

As to claim 16, claim 16 recite the claimed that contain similar limitations as claim 3; therefore, it is are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491